The evidence for the state, while somewhat uncertain as to some particulars, was sufficient, if believed beyond a reasonable doubt, to make out the state's case.
In locating the home of defendant where the evidence tends to show the whisky was sold, it was competent for the witnesses to describe the premises on the day of the illegal sale, and in doing so it was relevant to show that among other things there were a number of goats around the place. After this testimony was in, it was relevant to permit the witness Hudson to describe defendant's place and its location, including the goats. All this was of the res gestæ.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.